CALOGERO, Chief Justice,
dissents from the denial of the writ and assigns reasons.
I would grant the writ and have the court determine whether this matter is distinguishable from LeBreton v. Rabito, 97-2221 (La.7/8/98), 714 So.2d 1226, in the respect that here the wrongful death action remained in place and had not been dismissed when the medical review panel was sought just short of two years after the incident. If the majority were to find that such is not a relevant distinction, I would reverse this court’s opinion in Le-Breton for the reasons assigned in my dissent in that case.